DONOFRIO, Judge.
The record of The Industrial Commission in relation to the petitioner’s claim before that body has been brought to us by a Writ of Certiorari for the purpose of review. The record reflects a series of unsuccessful efforts on the part of the petitioner to secure compensation. Petitioner did not employ an attorney to represent him until the matter had been determined. There is little to indicate that had petitioner obtained the services of an attorney at the inception of the proceedings that the result would have been different. Our review of the record persuades us that the award is to be affirmed.
The award is affirmed.
STEVENS, C. J., and CAMERON, J., concur.